DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/24/2021, 10/21/2021, and 04/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims Warning
Applicant is advised that should any of claims 1-7 be found allowable, respective claims 12-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
More specifically, claim 1 recites “A work assistance system comprising:” whereas claim 12 recites “A work assistance apparatus comprising:” and both claims recite the same elements thereafter. Thus, the only difference between the two claims are the terms “work assistance system” and “work assistance apparatus”. Since both claims recite identical elements which are comprised therein, and Applicant’s specification does not provide an explicit and limiting definition for either term, there is no structural difference between the claimed system and apparatus. As such, the claims are directed to covering the same thing.
Claims 13-18 similarly recite the same elements as claims 2-7. As such, claims 13-18 are also recited as being substantial duplicates covering the same thing as claims 2-7 respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (indicated in bold italicized font) that is coupled with functional language thereafter without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 In claim 1:
	a setter configured to set at least one attribute among a plurality of prescribed attributes with respect to the work data stored in the storage;
an extractor configured to interpret the attribute set in the work data and to extract work data in which a specific attribute is set; and
a provider configured to provide the work data extracted by the extractor.

In claim 12:	
a setter configured to set at least one attribute among a plurality of prescribed attributes with respect to the work data stored in the storage;
an extractor configured to interpret the attribute set in the work data and to extract work data in which a specific attribute is set; and
a provider configured to provide the work data extracted by the extractor.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As to claims 1 and 12, the claims recite the following steps that can be reasonably performed in the human mind or by pen and paper and thus directed to the abstract idea of mental processes: 
“



A person can readily read and record on paper work data. Similarly, said person can readily write on paper an attribute with respect to the already recorded work data. Said person can later mentally interpret the attribute by reading to decide which work data to extract for further use or analysis and then provide that data to themselves mentally, verbally to another, or again on pen and paper, for any desirable use. This judicial exception is not integrated into a practical application because there are no steps recited beyond an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “storage”, “extractor”, and “provider”, even when incorporating features from the specification via interpretation under 35 USC 112(f), are merely generic computer elements performing routine computer functions, and along with recitation to a “work assistance system” and “work assistance apparatus” merely are attempts to apply the recited exception using generic computer components.

As to claim 19, the claim recites a method performing the following steps that can be reasonably performed in the human mind or by pen and paper and thus directed to the abstract idea of mental processes: 
“storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices;
setting at least one attribute among a plurality of prescribed attributes with respect to the stored work data;
interpreting the attribute set in the work data and extracting work data in which a specific attribute is set; and
providing the extracted work data.”
A person can readily read and record on paper work data. Similarly, said person can readily write on paper an attribute with respect to the already recorded work data. Said person can later mentally interpret the attribute by reading to decide which work data to extract for further use or analysis and then provide that data to themselves mentally, verbally to another, or again on pen and paper, for any desirable use. This judicial exception is not integrated into a practical application because there are no steps recited beyond an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claim.
As to claim 20, the claim recites the following steps that can be reasonably performed in the human mind or by pen and paper and thus directed to the abstract idea of mental processes: 
“storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices;
setting at least one attribute among a plurality of prescribed attributes with respect to the stored work data;
interpreting the attribute set in the work data and extracting work data in which a specific attribute is set; and
providing the extracted work data.”
A person can readily read and record on paper work data. Similarly, said person can readily write on paper an attribute with respect to the already recorded work data. Said person can later mentally interpret the attribute by reading to decide which work data to extract for further use or analysis and then provide that data to themselves mentally, verbally to another, or again on pen and paper, for any desirable use. This judicial exception is not integrated into a practical application because there are no steps recited beyond an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited “non-transitory computer-readable storage medium storing a work assistance program causing a computer to perform” merely recites generic computer elements performing routine computer functions and merely attempts to apply the recited exception using generic computer components.

As to claims 2 and 13, the claims merely describe the type of data stored by the system and apparatus being claimed. As such, the claims merely further describe the data used by the abstract idea of claims 1 and 12 without anything further. Accordingly, the claims are rejected as being directed to the abstract idea as set forth with respect to claims 1 and 12 above.

As to claims 3 and 14, the claims recite “wherein the attribute is set with respect to the identification information.” A person can mentally correlate an attribute to identification information such as a name and set them together mentally or on pen and paper. As such, the claims merely further describe the abstract idea of claims 1 and 12 without significantly more.

As to claims 4 and 15, the claims recite “wherein the attribute is individually set with respect to at least one of the identification information and the work information.”  A person can mentally correlate an attribute to identification information such as a name or any other already stored work information and set them together mentally or on pen and paper. As such, the claims merely further describe the abstract idea of claims 1 and 12 without significantly more.

As to claims 5 and 16, the claims merely described data used by the system, i.e. prescribed attributes, but nothing further. Accordingly, the claims are rejected as being directed to the abstract idea as set forth with respect to claims 1 and 12 above.

As to claims 6 and 17, the claims recite “wherein, in a case where the attribute set in the work data is the first attribute, the extractor extracts the work data in which the first attribute matching an input management unit is set.” Said person can mentally extract work data by reading it based on reading and identifying matching data. As such, the claims merely further describe the abstract idea of claims 1 and 12 without significantly more.

As to claims 7 and 18, the claims recite “wherein, in a case where the attribute set in the work data is the second attribute, the extractor extracts the work data in which the second attribute indicating that handling is possible is set.” Said person can mentally extract work data by reading it based on reading and identifying matching data. As such, the claims merely further describe the abstract idea of claims 1 and 12 without significantly more.

As to claim 8, the claim recites “wherein the storage, the setter, and the extractor are provided in a first terminal apparatus for use in on-site work of device maintenance, and wherein the provider is provided in a second terminal apparatus for use in management work of device maintenance.” In doing so, the claim is merely attempting to establish where the elements, which as previously set forth with respect to claim 1 above do not amount to significantly more than the abstract idea, are located and their intended use. This does not amount to any further actions being performed and as such does not integrate the idea into a practical application or recite significantly more. Furthermore, the first terminal apparatus and second terminal apparatus are not recited a necessarily being part of the claimed system, merely used with the storage, setter, extractor, and provider which are. As such, these elements to not carry patentable weight. See MPEP §2111.04. Even if they were part of the system, they merely are recited as generic computer components used to place the storage, setter, extractor, and provider and as such merely apply the abstract idea using generic computer components. The intended use also does not carry patentable weight as they do not limit the structure of the system being claimed.

As to claim 9, the claim recites “wherein the storage and the setter are provided in a first terminal apparatus for use in on-site work of device maintenance, and wherein the extractor and the provider are provided in a second terminal apparatus for use in management work of device maintenance.” In doing so, the claim is merely attempting to establish where the elements, which as previously set forth with respect to claim 1 above do not amount to significantly more than the abstract idea, are located and their intended use. This does not amount to any further actions being performed and as such does not integrate the idea into a practical application or recite significantly more. Furthermore, the first terminal apparatus and second terminal apparatus are not recited a necessarily being part of the claimed system, merely used with the storage, setter, extractor, and provider which are. As such, these elements to not carry patentable weight. See MPEP §2111.04. Even if they were part of the system, they merely are recited as generic computer components used to place the storage, setter, extractor, and provider and as such merely apply the abstract idea using generic computer components. The intended use also does not carry patentable weight as they do not limit the structure of the system being claimed.

As to claim 10, the claim further requires that the system is “further comprising a storage apparatus storing the work data in which the attribute is set output from the first terminal apparatus, wherein the second terminal apparatus is configured to read the work data stored in the storage apparatus.” As stated with respect to claim 8 above, the first terminal and second terminal are not recited as necessarily part of the system being claimed but used with it. As such, the features they perform do not affect patentability of the claim. The storage recited is merely used as its generic function of storing data.

As to claim 11, the claim further requires that the system is “further comprising a storage apparatus storing the work data in which the attribute is set output from the first terminal apparatus, wherein the second terminal apparatus is configured to read the work data stored in the storage apparatus. As stated with respect to claim 9 above, the first terminal and second terminal are not recited as necessarily part of the system being claimed but used with it. As such, the features they perform do not affect patentability of the claim. The storage recited is merely used as its generic function of storing data.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 8, 10, 12-18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuno et al. (cited in IDS filed 04/18/2022)(US 2007/0282817 A1), hereinafter Okuno.

As to claim 1, Okuno discloses a work assistance system (Fig. 1) comprising:
a storage storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Fig. 1, #21; [0045], [0066]; [0070], Storage area 21 stores plant data, including a plurality of maintenance objects (i.e. plurality of devices), that can be accessed by users, such as maintenance workers to perform their work, and as such is equivalent to the claimed ‘work data’ as claimed.);
a setter configured to set at least one attribute among a plurality of prescribed attributes with respect to the work data stored in the storage (Fig. 1, #25, [0047], Users can set attributes attached to objects being stored.);
an extractor configured to interpret the attribute set in the work data and to extract work data in which a specific attribute is set (Fig. 1, #22; [0063]; [0064], A query for data stored also references the attributes, e.g. to determine matching permissions, and extract matching data accordingly.); and
a provider configured to provide the work data extracted by the extractor (Fig. 1, #23-24, 14, and 15; [0045], [0050], [0057], Extracted data is provided back to the requesting device via providers 23 and 24. Also terminal devices 11 and 12 also have their own providers which provide requested extracted data to the users of those devices when received by providers 23 and/or 24.).

As to claim 12, Okuno discloses a work assistance apparatus (Fig. 1) comprising:
a storage storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Fig. 1, #21; [0045], [0066]; [0070], Storage area 21 stores plant data, including a plurality of maintenance objects (i.e. plurality of devices), that can be accessed by users, such as maintenance workers to perform their work, and as such is equivalent to the claimed ‘work data’ as claimed.);
a setter configured to set at least one attribute among a plurality of prescribed attributes with respect to the work data stored in the storage (Fig. 1, #25, [0047], Users can set attributes attached to objects being stored.);
an extractor configured to interpret the attribute set in the work data and to extract work data in which a specific attribute is set (Fig. 1, #22; [0063]; [0064], A query for data stored also references the attributes, e.g. to determine matching permissions, and extract matching data accordingly.); and
a provider configured to provide the work data extracted by the extractor (Fig. 1, #23-24, 14, and 15; [0045], [0050], [0057], Extracted data is provided back to the requesting device via providers 23 and 24. Also terminal devices 11 and 12 also have their own providers which provide requested extracted data to the users of those devices when received by providers 23 and/or 24.).
Additionally, while the prior art discloses “the work data indicating work performed to maintain the plurality of devices,” this feature is merely recited as a type of data stored by the system, but the system does not utilize the specific of this data to perform any function specific to the data that would not occur to any other type data. As such, this feature is non-functional descriptive material and does not carry patentable weight. See MPEP §2111.04.

As to claims 2 and 13, the claims are rejected for the same reasons as claims 1 and 12 above. In addition, Okuno discloses wherein the work data is data in which work information indicating content of the work performed to maintain the plurality of devices is associated with identification information for identifying the plurality of devices ([0070], E.g. indicating under maintenance for a given object.).
Additionally, while the prior art discloses “wherein the work data is data in which work information indicating content of the work performed to maintain the plurality of devices is associated with identification information for identifying the plurality of devices”, this feature merely describes data stored by the system but does not use the specifics of the data to perform particular functions accordingly, nor the claim recite performing an operation of associating the identification information with the content of the work. As such, the cited features are directed to non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05.

As to claims 3 and 14, the claims are rejected for the same reasons as claims 2 and 13 above. In addition, Okuno discloses wherein the attribute is set with respect to the identification information ([0047]; [0064]-[0066], Various types of attributes are set for specific objects which must be identified for extraction via identification information.).

As to claims 4 and 15, the claims are rejected for the same reasons as claims 2 and 13 above. In addition, Okuno discloses wherein the attribute is individually set with respect to at least one of the identification information and the work information ([0047]; [0064]-[0066], Various types of attributes are set for specific objects which must be identified for extraction via identification information.).


As to claims 5 and 16, the claims are rejected for the same reasons as claims 1 and 12 above. In addition, Okuno discloses wherein the plurality of prescribed attributes include a first attribute indicating a management unit of the plurality of devices ([0047]; [0066], E.g. installation area) and a second attribute for defining handling of the work data ([0047]; [0063]; [0064], E.g. roles).
Additionally, while the prior art discloses “wherein the plurality of prescribed attributes include a first attribute indicating a management unit of the plurality of devices” these features merely describe the type of data being stored but do not use the specifics of the data to perform any particular functions accordingly. As such, the cited features are non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05.

As to claims 6 and 17, the claims are rejected for the same reasons as claims 5 and 16 above. In addition, Okuno discloses wherein, in a case where the attribute set in the work data is the first attribute, the extractor extracts the work data in which the first attribute matching an input management unit is set ([0065]-[0066], Based on matching the attribute with query conditions, the corresponding objects associated with the attributes can be extracted.).


As to claims 7 and 18, the claims are rejected for the same reasons as claims 5 and 16 above. In addition, Okuno discloses wherein, in a case where the attribute set in the work data is the second attribute, the extractor extracts the work data in which the second attribute indicating that handling is possible is set ([0064]-[0066], Based on matching the attribute with query conditions, the corresponding objects associated with the attributes can be extracted. E.g. matching a role indicates that a user has access to the data and is allowed to handle it.).

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Okuno discloses wherein the storage, the setter, and the extractor are provided in a first terminal apparatus for use in on-site work of device maintenance (Fig. 1, #20; [0008]; [0045]; [0050], Each are provided in a server 20, i.e. a first terminal apparatus, which can be used by an operator for on-site work of a device); and 
wherein the provider is provided in a second terminal apparatus for use in management work of device maintenance (Fig. 1; #112; [0050], The terminal device 12 is used by maintenance staff, receives extracted data requested by the user, and provides the extracted data to the user.).
Additionally, the claim does not actually recite that the first terminal apparatus and the second terminal apparatus are part of the system being claimed. Rather, the claim merely states that the claimed storage, the setter, extractor, and provider, which are part of the system happen to be stored in such elements. Thus, the first and second terminal apparatuses are merely elements used with the claimed system but not part of it. Accordingly, the first terminal apparatus and second terminal apparatus do not limit the system being claimed and therefore the features of “wherein the storage, the setter, and the extractor are provided in a first terminal apparatus for use in on-site work of device maintenance, and wherein the provider is provided in a second terminal apparatus for use in management work of device maintenance” do not carry patentable weight. See MPEP §2111.04.
Furthermore, even if the first terminal apparatus and second terminal apparatus were recited as part of the claimed system, which again they are not, the features “for use in on-site work of device maintenance” and “for use in management work of device maintenance” merely recite intended uses of the first terminal apparatus and second terminal apparatus, respectively. These features do not limit the structure of the system nor do they require any steps to actually be performed. As such, these cited features do not carry patentable weight. See MPEP §2111.04.

As to claims 10, the claim is rejected for the same reasons as claim 8 above. In addition, Okuno discloses a storage apparatus storing the work data in which the attribute is set output from the first terminal apparatus (Fig. 1; [0045]; The first terminal apparatus can use attribute information setting accepting section to accept and set attribute information and store to storage 21.), 
wherein the second terminal apparatus is configured to read the work data stored in the storage apparatus (Fig. 1; [0050], The second terminal apparatus, e.g. 12, is configured to query for, receive, and provide requested work data to a user, and thus read the work data stored in the process to provide it.).
Additionally, as discussed with respect to claim 8 above, the first terminal apparatus and second terminal apparatus are not recited as necessarily being part of the system being claimed, but merely used with the components of the system being claimed. As such, the recited actions of claim 10 performed by the first terminal apparatus and the second terminal apparatus do not limit the system being claimed. Accordingly, the features recited in claim 10 do not carry patentable weight. See MPEP §2111.04.

As to claim 19, Okuno discloses a work assistance method comprising:
storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Fig. 1, #21; [0045], [0066]; [0070], Storage area 21 stores plant data, including a plurality of maintenance objects (i.e. plurality of devices), that can be accessed by users, such as maintenance workers to perform their work, and as such is equivalent to the claimed ‘work data’ as claimed.);
setting at least one attribute among a plurality of prescribed attributes with respect to the stored work data (Fig. 1, #25, [0047], Users can set attributes attached to objects being stored.);
interpreting the attribute set in the work data and extracting work data in which a specific attribute is set (Fig. 1, #22; [0063]; [0064], A query for data stored also references the attributes, e.g. to determine matching permissions, and extract matching data accordingly.); and
providing the extracted work data (Fig. 1, #23-24, 14, and 15; [0045], [0050], [0057], Extracted data is provided back to the requesting device via providers 23 and 24. Also terminal devices 11 and 12 also have their own providers which provide requested extracted data to the users of those devices when received by providers 23 and/or 24.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno as applied above, and further in view of Jinguu et al. (US 2015/0222674 A1), hereinafter Jinguu.

As to claim 9, the claim is rejected for the same reasons as claim 1 above. In addition, Okuno discloses wherein the storage and the setter are provided in a first terminal apparatus for use in on-site work of device maintenance (Fig. 1, #20; [0008]; [0045]; [0050], Each are provided in a server 20, i.e. a first terminal apparatus, which can be used by an operator for on-site work of a device), and 
wherein  the provider are provided in a second terminal apparatus for use in management work of device maintenance (Fig. 1; #112; [0050], The terminal device 12 is used by maintenance staff, receives extracted data requested by the user, and provides the extracted data to the user.).
Okuno does not explicitly disclose wherein the extractor is provided in the second terminal apparatus.
However, Jinguu discloses wherein the extractor and the provider are provided in a second terminal apparatus for use in management work of device maintenance (Figs. 1-2, #26; [0043]; [0059]; [0060], Terminal device 2 includes controller 26 which includes modules for extracting work data form both the terminal device itself and from other terminal devices and a shared storage. The extracted data can be provided to display to the user of the device, and/or if extracted from other devices/shared storage, provided to the local storage.).
Jinguu is by the same applicant as Okuno, and both utilize a second terminal apparatus that is for a worker performing maintenance operations on devices in a plant (Jinguu, [0043]; Okuno, [0050]) and both can access shared plant data from a central repository (Jinguu, [0059], Shared storage 3; Okuno, [0045], plant information server 20). Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Okuno with the teachings of Jinguu by modifying Okuno such that at least the terminal device for maintenance staff 12 of Okuno also includes an extractor as suggested in the terminal device 2 for performing a maintenance operation of Jinguu as well as local storage maintaining plant work data locally like is done with maintenance terminal device 2 of Jinguu. The motivation for doing so would have been to enable the terminal device for maintenance staff 12 of Okuno to manage, extract, and provide data to a maintenance worker of the terminal when the terminal may not be connected to a network to access shared work data of the server (Jinguu, Fig. 3; [0043]; [0072]).
Additionally, while the prior art discloses or renders obvious “wherein the storage and the setter are provided in a first terminal apparatus for use in on-site work of device maintenance, and wherein the extractor and the provider are provided in a second terminal apparatus for use in management work of device maintenance,” the claim does not actually recite that the first terminal apparatus and the second terminal apparatus are part of the system being claimed. Rather, the claim merely states that the claimed storage, the setter, extractor, and provider, which are part of the system happen to be stored in such elements. Thus, the first and second terminal apparatuses are merely elements used with the claimed system but not part of it. Accordingly, the first terminal apparatus and second terminal apparatus do not limit the system being claimed and therefore the features of “wherein the storage, the setter, and the extractor are provided in a first terminal apparatus for use in on-site work of device maintenance, and wherein the provider is provided in a second terminal apparatus for use in management work of device maintenance” do not carry patentable weight. See MPEP §2111.04.
Furthermore, even if the first terminal apparatus and second terminal apparatus were recited as part of the claimed system, which again they are not, the features “for use in on-site work of device maintenance” and “for use in management work of device maintenance” merely recite intended uses of the first terminal apparatus and second terminal apparatus, respectively. These features do not limit the structure of the system nor do they require any steps to actually be performed. As such, these cited features do not carry patentable weight. See MPEP §2111.04.

As to claim 11, the claim is rejected for the same reasons as claim 9 above. In addition, Okuno, as previously modified with Jinguu, discloses a storage apparatus storing the work data in which the attribute is set output from the first terminal apparatus (Fig. 1; [0045]; The first terminal apparatus can use attribute information setting accepting section to accept and set attribute information and store to storage 21.), 
wherein the second terminal apparatus is configured to read the work data stored in the storage apparatus (Fig. 1; [0050], The second terminal apparatus, e.g. 12, is configured to query for, receive, and provide requested work data to a user, and thus read the work data stored in the process to provide it.).
Additionally, as discussed with respect to claim 9 above, the first terminal apparatus and second terminal apparatus are not recited as necessarily being part of the system being claimed, but merely used with the components of the system being claimed. As such, the recited actions of claim 11 performed by the first terminal apparatus and the second terminal apparatus do not limit the system being claimed. Accordingly, the features recited in claim 11 do not carry patentable weight. See MPEP §2111.04.

As to claim 20, Okuno discloses  causing a computer (Fig. 1; [0045]) to perform:
storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Fig. 1, #21; [0045], [0066]; [0070], Storage area 21 stores plant data, including a plurality of maintenance objects (i.e. plurality of devices), that can be accessed by users, such as maintenance workers to perform their work, and as such is equivalent to the claimed ‘work data’ as claimed.);
setting at least one attribute among a plurality of prescribed attributes with respect to the stored work data (Fig. 1, #25, [0047], Users can set attributes attached to objects being stored.);
interpreting the attribute set in the work data and extracting work data in which a specific attribute is set (Fig. 1, #22; [0063]; [0064], A query for data stored also references the attributes, e.g. to determine matching permissions, and extract matching data accordingly.); and
providing the extracted work data (Fig. 1, #23-24, 14, and 15; [0045], [0050], [0057], Extracted data is provided back to the requesting device via providers 23 and 24. Also terminal devices 11 and 12 also have their own providers which provide requested extracted data to the users of those devices when received by providers 23 and/or 24.).
Okuno does not explicitly disclose that the functionality disclosed is performed using a non-transitory computer-readable storage medium storing a work assistance program.
However, Jinguu discloses non-transitory computer-readable storage medium storing a work assistance program causing a computer to perform functions ([0018]; [0058]) for a worker performing maintenance operations on devices in a plant like Okuno (Jinguu, [0043]; Okuno, [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Okuno such that the functions implemented in the system’s components are provided by a program having instructions stored on a non-transitory medium like as disclosed by Jinguu. Such practices are well-known and common in the art and said artisan would have been motivated to make the modification to achieve the predictable result of implementing functionality of managing plant data via software as is done by Jinguu.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furihata (US 2015/0160816 A1) discloses managing field devices in a plant and having a terminal apparatus storing work data and extracting locally for local display (Fig. 7).
Furihata et al. (US 2017/0232816 A1) discloses maintaining plant device work data in a system where different apparatuses have varying combinations of components including storage, extractors, providers, setters, etc. (Fig. 13).
Fukui (US 2016/0342672 A1) discloses multiple portable terminal devices each connecting to multiple devices in a plant, and connecting to personal computers attached to a network (Fig. 1). Each portable terminal maintains at least some data locally and shares with others. Extraction of plant device data and analysis is performed.
Nozaka et al. (US 2019/0302722 A1) Discloses managing plant work data including assigning attributes to data as memo parameters which can be manually added, selected from a list, and/or automatically specified when extracted from data maintained by a server (Fig. 8; [0041]-[0047]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167